Citation Nr: 1615841	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-07 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for a low back disability. 

2.  Entitlement to a separate rating for radiculopathy of the right lower extremity.  

3.  Entitlement to a separate rating for radiculopathy of the left lower extremity.  

3.  Entitlement to a separate rating for a hip disability, as secondary to the low back disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by: William Mattar, Attorney


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from July 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 and March 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part denied a rating in excess of 40 percent of the low back disability from April 23, 2007 and entitlement to TDIU.  

This matter was previously remanded by the Board in an August 2012 decision to adjudicate the issue of TDIU and obtain a VA examination to help assess the severity of the low back disability and neurological symptoms.  In December 2013, a VA examination was obtained, and the March 2015 rating decision adjudicated the issue of TDIU; therefore, the Board finds that there has been substantial compliance with the prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issues of whether a separate rating for a hip disability as secondary to the low back disability is warranted and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the entire rating period on appeal from April 23, 2007, the low back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  

3.  For the entire rating period on appeal from April 23, 2007, the Veteran has moderate bilateral radiculopathy affecting the sciatic nerve, with symptoms that cannot be different from bilateral peripheral neuropathy of the lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 percent for the low back disability have not been met or more nearly approximated for any portion of the rating period from April 23, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.951, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but no higher, for right lower extremity radiculopathy affecting the sciatic nerve have been met for the entire rating period from April 23, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.123, 4.124a, Diagnostic Code 8620 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but no higher, for left lower extremity radiculopathy affecting the sciatic nerve have been met for the entire rating period from April 23, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.123, 4.124a, Diagnostic Code 8620 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The duty to notify was satisfied in an May 2007 letter to the Veteran sent prior to the initial adjudication of the claim and notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  For these reasons, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, lay statements, and Social Security (SSA) records.  

VA satisfied its duty to obtain a medical opinion when required.  38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in May 2008 and December 2012.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale, including as to functional impairment.    

The Veteran was afforded an opportunity to testify before a Veterans Law Judge; however, the Veteran failed to report to the March 2011 Travel Board hearing.  therefore, the request for a Travel Board hearing is withdrawn.  See 38 C.F.R. 	 § 20.704(d) (2015).  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

General Rating Criteria 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.
Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the rating period.
 
Rating the Low Back Disability  

The Veteran is in receipt of a 40 percent disability rating for the low back disability for the entire rating period on appeal from April 23, 2007, currently rated under Diagnostic Code 5243, 38 C.F.R. § 4.71a.  The Veteran has been in receipt of the 40 percent rating for the low back disability since April 16, 1982, therefore, this rating, which has been in effect for more than 20 years, is a protected rating, and cannot be reduced, except upon a showing of fraud on the part of the Veteran, or other circumstances not present in this case.  See 38 C.F.R. § 3.951(b)(2015).  

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine. 	 38 C.F.R. § 4.71a.  

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of the appeal, the Veteran generally contends that the low back disability has worsened and he is entitled to an increased rating from April 23, 2007.  See June 2008 notice of disagreement.  The Veteran reported symptoms of painful motion affecting his ability to walk, stand, and sit, limitation of motion, and pain radiating down his lower extremities.  The Veteran reported needing assistance in activities of daily living, and the Veteran is treated for extreme pain with opiates and Methadone.  See September and November 2009 statements from the Veteran.  

After review of all the evidence, both medical and lay, the Board finds that for the entire rating period from April 23, 2007, the low back disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine to warrant a 50 percent disability rating.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).

In May 2008, the Veteran was afforded a VA examination to help assess the severity of the low back disability.  At that time, the Veteran reported a pain level of "8" on a scale of 0 to 10.  The Veteran reported pain radiating down his buttock, with the left side worse than the right.  The Veteran did not report flare-ups.  The VA examiner noted symptoms of decreased motion, muscle spasms, and pain, and diagnosed lumbar radiculopathy.  The VA examiner noted the Veteran has an abnormal gait, with a slight limp and stooped posture.  Forward flexion was limited to 60 degrees, and the entire range of motion of the thoracolumbar spine was 145 degrees.  

In December 2013, the Veteran was afforded another VA examination to help assess the severity of the low back disability.  At that time, the Veteran reported near constant pain that has gotten progressively worse over the years.  The Veteran denied flare-ups, bowel, or bladder problems.  Forward flexion was limited to 80 degrees, and the entire range of motion of the thoracolumbar spine was 205 degrees.  The Veteran had localized tenderness and pain to palpation of the lumbar area, as well as guarding and muscle spasms.  The Veteran had an antalgic gait.  

Review of VA and private treatment records show continuous treatment for severe low back pain.  Neither the VA treatment records nor the private treatment records diagnosis ankylosis of the entire thoracolumbar spine.  

Based on the evidence above, both medical and lay, the Board finds that for the entire period on appeal, the criteria for a 50 percent rating for the low back disability has not be met or more nearly approximated.  The evidence, both VA and private treatment records, does not demonstrate a diagnosis of ankylosis of the thoracolumbar spine, and the Veteran has not contended that he does in fact has ankylosis of the entire thoracolumbar spine.  For these reasons, the criteria for an increased rating in excess of 40 percent have not been met or more nearly approximated.  38 C.F.R. § 4.71a.  

The Board has additionally considered whether a higher rating would be warranted under Diagnostic Code 5243 under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes.  Review of VA treatment records, private treatment records, VA examinations, and lay statements do not indicate that the Veteran experiences incapacitating episodes that require treatment and bedrest prescribed by a physician as a result of the service-connected low back disability.  Therefore, the criteria for an increased rating in excess of 40 percent under Diagnostic Code 5243 have not been met or more nearly approximated.  38 C.F.R. § 4.71a.  

Rating Radiculopathy

Under the General Rating Formula for Diseases and Injuries of the Spine, Note 1 requires any objective neurologic abnormalities associated with the spinal disability to be rated separately under the appropriate diagnostic code.  

Radiculopathy of the sciatic nerve is rated under Diagnostic Codes 8620 under	 38 C.F.R. § 4.124a.  Under 38 C.F.R. § 4.123, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, in this case the sciatic nerve, with a maximum rating equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis with sciatic nerve involvement not characterized by organic changes referred to above will be that for moderately severe, incomplete paralysis.  Id.  

Under Diagnostic Code 8620, a veteran is entitled to a rating of 10 percent if there is mild incomplete paralysis of the sciatic nerve, 20 percent if there is moderate incomplete paralysis of the sciatic nerve, 40 percent if there moderately severe incomplete paralysis of the sciatic nerve, and 60 percent if there is incomplete paralysis that is severe with marked muscular atrophy.  See 38 C.F.R. § 4.124a.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran generally contends that he is entitled to separate ratings for bilateral radiculopathy, affecting the sciatic nerve.  The Veteran states he has pain radiating down both legs, through his buttock down to his foot.  See November 2009 statement from the Veteran. 

As discussed above, the Veteran was afforded a VA examination in May 2008 to help assess the severity of the low back disability and associated neurological disabilities.  At that time, the VA examiner diagnosed lumbar radiculopathy, but did not opine as to the severity of the radiculopathy.  

In December 2013, at the VA examination to help assess the severity of the low back disability and associated neurological disability, the VA examiner stated there was no radiating pain or other signs of radiculopathy.   Nonetheless, VA examiner reported that the reflex exam revealed hypoactive deep tendon reflexes in the knees and no deep tendon reflexes in the ankles, bilaterally.  The examination of the peripheral nerves indicated bilateral moderate intermittent pain of the lower extremities and bilateral moderate numbness of the lower extremities.  Additionally, the sensory exam revealed absent light touch and pin prick sensation to the toes and feet to the ankle and decreased sensation from the ankle to mid-calf.  A diagnosis of peripheral neuropathy was made, and the VA examiner opined that the peripheral neuropathy is caused by the nonservice-connected HIV infection, as disorders of the peripheral nerves are the most frequent complication of HIV infection.  

Review of VA treatment records from the 1999 to present show continuous complaints of low back pain with pain radiating down the Veteran's legs, sometimes the right worse than left, and more recently, the left worse than right.  Additionally, review of private treatment records show a diagnosis of intervertebral disc syndrome with sciatica, with muscle guarding, severe limitation of motion, and complete loss of reflexes in the Achilles reflexes bilateral.  See J. W. August 2007 treatment notes.  Additionally, treating pain management physician stated the treatment for the Veteran is for low back pain, with pain radiating down to the Veteran's feet.  See June 2009 S.D. treatment notes.  

After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran does have bilateral radiculopathy of the sciatic nerve.  While the December 2013 VA examination did not diagnosis radiculopathy, review of the Veteran's lay statements, VA treatment records, private treatment records, and the May 2008 examination demonstrate complaints of and treatment for radiculopathy and sciatica.  Furthermore, the Board finds that the symptoms of the radiculopathy cannot be differentiated from the symptoms of peripheral neuropathy associated with the nonservice-connected HIV infection, as the Veteran's treating physician has associated the symptoms of radiating pain and loss of reflexes with the radiculopathy affecting the sciatic nerve.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record); see also 38 C.F.R. 	 § 4.14 (2014) (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).

Next, the Board finds that the bilateral sciatic nerve radiculopathy more nearly approximates the criteria for two 20 percent ratings based on moderate incomplete paralysis of the sciatic nerve.  At the December 2013 VA examination, the Veteran reported symptoms of moderate intermittent dull pain of the lower extremities bilaterally, no paresthesia or dysesthesias, and moderate numbness of the lower extremities bilaterally, that more nearly approximate the criteria of moderate neuritis of the sciatic nerve.  While the Veteran has some loss of reflex and some sensory disturbances, the Veteran does not report constant radiating pain that is at times excruciating, complete loss of sensation bilaterally, or loss of all deep tendon reflexes, and there is not a diagnosis of muscle atrophy.  The Board finds that, based on all the symptomatology described by the Veteran, and symptoms reported in private treatment records, VA treatment records, and VA examinations, the bilateral radiculopathy more nearly approximates the criteria for two 20 percent ratings for moderate incomplete paralysis of the sciatic nerve, and the criteria for two 40 percent ratings for moderately severe paralysis of the sciatic nerve has not been met or more approximated.  38 C.F.R. §§ 4.3, 4.7, 4.124a.  

Extraschedular Analysis 

The Board has considered whether referral for an extraschedular rating would have been warranted for the low back disability and bilateral radiculopathy.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board further finds that for the entire initial rating period the symptomatology and impairment caused by the low back disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in painful movement, muscle spasm, and limitation of motion due to pain, causing difficulty walking, sitting, and standing.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment, and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

Furthermore, regarding the bilateral radiculopathy, the Board further finds that for the entire initial rating period the symptomatology and impairment caused by the radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8620 specifically provides for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis, which manifest by symptoms of pain, sensory disturbances, and loss of reflex.  In this case, the bilateral radiculopathy have been manifested by moderate incomplete paralysis of the sciatic nerve, causing pain, some loss of sensation, and loss of and decrease of some reflexes.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral radiculopathy and low back disability, the Board finds that the criteria for 

submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of 40 percent for a low back disability is denied.  

A separate rating of 20 percent, but no higher, for the right lower extremity radiculopathy from April 23, 2007 is granted.  

A separate rating of 20 percent, but no higher, for the left lower extremity radiculopathy from April 23, 2007 is granted. 


REMAND

Separate Rating for a Hip Disability 

In connection with the claim for an increased rating for the low back disability, the Veteran submitted private treatment records, which indicate that the low back disability and resulting abnormal gait is the likely cause of hip pain.  See January 2010 C.M. treatment notes.  However, an examination and medical opinion has not been provided to help assess the etiology and severity of any hip disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

TDIU 

In a March 2015 rating decision, the RO denied entitlement to TDIU, and in March 2016, the Veteran filed a timely notice of disagreement for which a statement of the case has not been issued.  Consequently, the Board must remand these issues for further procedural action.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the AOJ, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issues of whether a separate rating for a hip disability as secondary to the low back disability is warranted and entitlement to TDIU are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of entitlement to TDIU.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  Schedule a VA examination for hip disabilities.  The entire claims file should be presented to the examiner.  .  All indicated tests should be performed.  The examiner should diagnose all disabilities of the hip and provide the following opinion with supporting rationale:

Is it at least as likely as not (50 percent probability or greater) that any hip disability was caused by the low back disability, to include any abnormal gait associated with the low back disability?  

Is it at least as likely as not (50 percent probability or greater) that any hip disability was aggravated by the low back disability, to include any abnormal gait associated with the low back disability?  

3.  Then readjudicate the issue of whether a separate rating for a hip disability is warranted.  If the benefit sought is denied, provide the Veteran and the representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


